WRIGHT, Presiding Judge.
, This is a divorce case. The only material issue is whether the division of property and award of alimony in gross with attorney fees constituted an abuse of the discretion of the trial court.
We have carefully reviewed the evidence heard orally by the court. It discloses that the parties cohabited for some two months prior to their marriage. The marriage lasted an additional two months. The testimony of the parties as to contribution to the marriage and their financial circumstances was sharply in conflict. To relate such conflicts here would serve no precedential purpose.
This court has repeatedly said in divorce cases that the judgment of the trial court entered after oral hearing of the testimony will not be reversed on appeal unless found to be so arbitrary and unjust as to constitute an abuse of judicial discretion. Gamble v. Gamble, 53 Ala.App. 168, 298 So.2d 254, cert. denied, 292 Ala. 721, 298 So.2d 260 (1974); Goodwin v. Goodwin, 364 So.2d 678 (Ala.Civ.App.1978). We find no such abuse of discretion. Neither do we find prejudicial error in the charged violation of the best evidence rule. Having found no material error or abuse of discretion, the judgment is affirmed.
Appellee is granted a fee of $300.00 for use of her attorneys on appeal.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.